Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00576-CR

                                         Cynthia AMBROSE,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR10002
                              Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: November 6, 2013

MOTION TO WITHDRAW APPEAL GRANTED; APPEAL DISMISSED

           On October 29, 2013, appellant filed a motion to withdraw her appeal stating she has been

granted a new trial. The motion is granted, and the appeal is dismissed. See TEX. R. APP. P.

42.2(a).

                                                   PER CURIAM


Do not publish